Citation Nr: 0401623	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from July 1977 to December 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claims of 
entitlement to service connection for migraine headaches 
secondary to service-connected post-traumatic stress disorder 
(PTSD), and entitlement to an increased rating for PTSD, 
evaluated as 50 percent disabling.  The appellant appealed, 
and in September 2000, the Board denied the claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In an Order, dated in April 2003, the Court 
vacated and remanded the Board's decision.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In September 2000, the Board denied the veteran's claim for 
migraine headaches.  In its decision, the Board cited a 
September 1999 VA neurological examination report which 
contained an opinion against the claim.  

In April 2003, the Court vacated and remanded the Board's 
decision.  A review of the Court's decision shows that it 
states:

The September 1999 VA neurological 
examination report does not state that 
the appellant's migraines are not related 
to her PTSD, but that the examiner is 
unaware of any "documented connection 
with PTSD since the etiology of migraine 
headaches in most cases is not known."  
R. at 447.  Thus, it appears that the 
evidence against the appellant's claim is 
based on an examiner's understanding of a 
general medical principle, that is, that 
there is no documented connection between 
migraine headaches and PTSD..."  (emphasis 
in original).  

Under the circumstances, the Board has determined that 
another opinion should be obtained.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

With regard to the claim for an increased rating for PTSD, 
the Court determined that this claim was "inextricably 
intertwined" with the claim for migraine headaches, and must 
therefore be remanded.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should contact the veteran and 
request that she provide information as 
to all treatment of her migraine 
headaches, and PTSD, since July 1999, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record which has not previously been 
associated with the claims file.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
neurological examination.  The claims 
folder must be furnished to the examiner, 
and the examiner should state that her or 
she has reviewed the claims folder in 
connection with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's 
migraine headaches were caused or 
aggravated by her PTSD.  The examiner 
should be requested to provide a 
comprehensive report containing complete 
rationale for all opinions expressed.  If 
the veteran fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to determine the nature and degree of 
severity of her service-connected PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score, which should be based 
solely on PTSD.

4.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

5.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remain unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




